 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:10-cr-0223 JAM KJN P
12                      Respondent,
13           v.                                       ORDER
14    HODA SAMUEL,
15                      Movant.
16

17          Movant is proceeding pro se with a motion under 28 U.S.C. § 2255. On August 12, 2019,

18   movant filed a request for a court order requiring respondent to provide movant with a copy of the

19   prior brief and revised brief, filed on December 12, 2013, and December 13, 2013, respectively.

20   The Clerk of the Court was directed to provide movant with copies of such trial briefs. Now

21   movant has written the court claiming that the document sought was not one of the documents

22   received. Movant claims the document she seeks was one filed “on December 12, 2013, and then

23   revised on December 13, 2013, on Docket #518.” As an example, movant points to docket

24   entries 523 and 524.

25          The docket entry 518 reads as follows:

26                 BRIEF re Evidentiary Hearing as to Hoda Samuel by USA.
                   (Attachments: # 1 Declaration of James Pelton, M.D.) (Pickles,
27                 Todd) Modified on 12/13/2013 (Michel, G). (Entered: 12/12/2013)
28   ////
 1            Movant is advised that once an attorney submits a filing on the court docket, the attorney

 2   is unable to modify it. Thus, the brief filed on December 12, 2013, is the one and only brief filed

 3   by the Assistant U.S. Attorney. The modification referenced in the docket entry 518 was a

 4   modification performed by court staff as part of the court’s quality control program, simply

 5   adding an explanation of the type of brief: “re Evidentiary Hearing.” (ECF No. 518.) Only court

 6   staff has the ability to modify a docket entry. Further, as movant’s example demonstrates, if the

 7   brief itself had been modified in any way, it would have been a separate entry on the docket

 8   bearing a separate docket number.

 9            Because movant has already been provided with a copy of the brief (ECF No. 518), IT IS

10   HEREBY ORDERED that movant’s request (ECF No. 846) is denied.

11   Dated: September 4, 2019

12

13
     /samu0223.cop2
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
